In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
No. 15‐1230 
ANNE R. HILL, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CAROLYN W. COLVIN, 
Acting Commissioner of  
Social Security, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
              No. 1:13‐cv‐331 — Rudy Lozano, Judge. 
                     ____________________ 

    ARGUED OCTOBER 6, 2015 — DECIDED DECEMBER 3, 2015 
                 ____________________ 
     
   Before  WOOD,  Chief  Judge,  and  POSNER  and  WILLIAMS, 
Circuit Judges. 
    WILLIAMS, Circuit Judge. An administrative law judge dis‐
believed Anne Hill’s testimony that she could not sit, stand, 
or walk for extended periods of time and denied her applica‐
2                                                                    No. 15‐1230 

tion  for  Disability  Insurance  Benefits  and  Supplemental  Se‐
curity Income. In this action arising under 42 U.S.C. § 405(g), 
Hill challenges this adverse credibility finding as well as the 
ALJ’s  assessment  of  her  residual  functional  capacity.  We 
agree with Hill that the ALJ’s credibility analysis was flawed 
and remand the case to the agency for further proceedings. 
                                       I. BACKGROUND 
      A. Evidence of Hill’s Disabilities 
    Hill, who is currently 56 years old, worked for more than 
13  years  at  a  steel  factory,  where  her  duties  included  lifting 
and  carrying  steel  sheets  that  weighed  up  to  100  pounds. 
The  manual  labor  took  a  toll  on  Hill’s  body,  and,  unable  to 
keep working at the factory, she applied for disability bene‐
fits in July 2011. She alleged an onset date in June 2011 and 
listed  eight  impairments:  a  total  hip  replacement,  a  recom‐
mended  total  shoulder  replacement,  carpal  tunnel,  a  rup‐
tured  disc,  cervical  fusion,1  knee  pain,  a  broken  left  hand, 
and tendinitis. 
  Hill  had  cervical‐fusion  surgery  in  1985,  but  there  is  no 
mention of neck pain in her available medical records before 
                                                 
      1 The parties did not tell us what “cervical fusion” is, but they should 

have. This case is not a dispute about the meaning of an uncommon term 
or  term  of  art.  But  parties  should  define  this  kind  of  term  even  if  its 
meaning  is  not  in  dispute  and  does  not  drive  the  outcome.  Doing  so 
makes  the  case  more  understandable  and  gives  clarity  to  readers.  We 
have included some definitions to make this opinion more understanda‐
ble;  but  they  were  not  necessary  to  the  outcome.  “Cervical  fusion”  is  a 
surgery that joins bones in the neck. See Cervical Spinal Fusion, WEBMD, 
www.webmd.com/back‐pain/cervical‐spinal‐fusion  (visited  October  27, 
2015, as were the other websites cited in this opinion). 
No. 15‐1230                                                                 3 

November 2010. In November 2010, she was diagnosed with 
neck  strain,  though  she  was  cleared  for  work  without  re‐
strictions.  The  next  month,  she  saw  a  doctor  for  shoulder 
pain. Imaging studies revealed a likely hyperextension inju‐
ry; a bone spur; tears of the tendons in her left shoulder, left 
bicep,  and  left  hip  joint;  a  possible  “loose  body”  in  her  left 
shoulder; osteoarthritis in her left hip; and tendinopathy2 in 
her  left  shoulder.  She  was  prescribed  pain  medication  and 
her  arm was placed  in a sling.  During  a follow‐up  appoint‐
ment with orthopedic surgeon Dr. Barry Liechty, Hill report‐
ed improvement but also said that she still experienced pain 
in her shoulder. 
    Hill met with Dr. Liechty again in May 2011, complaining 
of pain in her left hip, knee, and groin. Dr. Liechty noted se‐
vere  osteoarthritis  of  the  left  hip  and  performed  a  total  hip 
replacement  two  months  later.  A  few  weeks  after  that  sur‐
gery,  Dr.  Liechty  reported  that  Hill  was  limping  and  taking 
one  or  two  Vicodin  each  week.  He  recommended  that  she 
not  work  at  a  job  requiring  pulling,  pushing,  or  squatting. 
He also recommended that she not lift more than 10 pounds, 
but that recommendation was changed a few weeks later to 
restrict only “heavy lifting.” 
   Nearly two months after her hip replacement, in August 
2011, Hill met with state‐agency doctor David Ringel, an os‐
teopathic  physician,  who  noted  that  Hill  limped  and  had 

                                                 
      2  “Tendinopathy” is another term that should have been defined for 

clarity. It refers to both: (1) inflammation of a tendon; and (2) small tears 
in  a  tendon.  See  Tendon  Injury  (Tendinopathy),  WEBMD, 
www.webmd.com/hw‐popup/tendon‐injuries‐tendinopathy. 
4                                                                 No. 15‐1230 

“quite  a  bit  of  stiffness.”  Dr. Ringel  reported  that  Hill  said 
she  could  lift  10 pounds,  do  most  household  chores,  and 
stand  1  to  2  hours  at  a  time  and  4  hours  total  during  an  8‐
hour workday. He described Hill as mildly obese and noted 
some limitations in her ability to move her shoulders, neck, 
lower back, and left hip.  
    The next month, in September 2011, another state‐agency 
doctor,  Dr. J. Sands,  reviewed  Hill’s  medical  records  and 
prepared  a  Physical  Residual  Functional  Capacity  Assess‐
ment. Dr. Sands noted Hill’s history of shoulder and hip os‐
teoarthritis.  He  opined  that  her  “hip  replacement  would  be 
expected  to  improve  with  further  therapy  and  time,”  but 
said  that  she  would  be  limited  to  occasional  pulling,  press‐
ing, and pushing with her left extremities. He estimated that 
Hill  could  lift  20  pounds  occasionally  and  10 pounds  fre‐
quently,  and  could  sit,  stand,  or  walk  6  hours  each  in  an  8‐
hour workday. Dr. Sands further opined that Hill occasional‐
ly  could  balance,  stoop,  kneel,  crouch,  crawl,  and  climb 
ramps and stairs, but could not climb ladders, ropes, or scaf‐
folds. 
    Two  weeks  later  Hill  complained  of  low  back  pain,  and 
an  imaging  study  revealed  minimal  degenerative  disc  dis‐
ease, narrowing disc spaces, atherosclerotic3 vascular chang‐
es, and calcification of a portion of the pelvis. Dr. Sands and 
two  additional  state‐agency  physicians  reviewed  this  new 


                                                 
     3  Atherosclerosis  is  a  hardening  and  narrowing  of  the  arteries.  See 

Heart  Disease  and  Atherosclerosis,  WEBMD,  www.webmd.com/heart‐
disease/guide/atherosclerosis‐faq. 
No. 15‐1230                                                           5 

information but concluded that it did not change the earlier 
assessment of Hill’s impairments. 
    The Social Security Administration initially denied Hill’s 
application in October 2011, and did so again on reconsider‐
ation the next month. 
    In  September  2012,  Hill  testified  before  the ALJ.  She  ex‐
plained that she had to stop working at the factory because, 
after  her  hip‐replacement  surgery,  she  could  no  longer  per‐
form manual labor. Hill said that, despite taking aspirin and 
Naproxen,  she  could  “hardly  sleep  at  night”  because  of 
shoulder  and  neck  pain,  and  she  had  trouble  walking  be‐
cause of leg and back pain. But, Hill explained, it was diffi‐
cult for her to determine the source of the pain because “[i]t’s 
all connected somehow.” She added that she no longer took 
narcotic  pain  relievers  because  her  doctor  was  concerned 
that  she  could  become  addicted.  (That  concern  may  have 
been  caused  by  Hill’s  admission  of  “heavy”  drinking  and  a 
family  history  of  alcoholism.)  Hill  then  explained  that  she 
lacked health insurance and could not afford to go a doctor 
“over every little pain,” nor could she afford the total shoul‐
der  replacement  her  doctor  had  recommended.  She  de‐
scribed her daily activities, which then included babysitting, 
caring for her pets and her roommate (who is an amputee), 
going  to  church,  visiting  with  family  members,  and  doing 
chores  like  loading  the  dishwasher,  vacuuming,  taking  out 
the  garbage,  and  doing  laundry.  But  she  added  that  she 
needs to take breaks while performing those chores and that 
she is unable to lift the child she babysits. She estimated that 
she  could  sit  or  stand  for  about  10  to  15  minutes  without  a 
break, lift between 10 and 15 pounds with her right arm but 
much less with her left, squat or kneel with her right leg but 
6                                                                    No. 15‐1230 

not with her left, and slowly crawl. Hill rated her hip pain at 
3 out of 10, her shoulder pain at 8, and her leg pain at 5. 
   A  longtime  friend,  Kim  Stamate,  testified  that  she  helps 
walk Hill’s dogs and carry Hill’s groceries, and that she had 
not seen Hill walk without a limp in the past year. 
    A  vocational  expert  testified  that  Hill  could  not  perform 
her  past  work  if  limited  to  the  extent  described  by  the ALJ: 
able to lift up to 20 pounds occasionally and 10 pounds fre‐
quently; able to sit, stand, or walk for 6 hours each in an 8‐
hour  workday;  occasionally  able  to  balance,  stoop,  kneel, 
crouch, crawl, and climb ramps and stairs, but never able to 
climb  ladders,  ropes,  or  scaffolds;  and  limited  to  occasional 
pulling, pushing, and reaching with the left extremities. But, 
the  VE  continued,  Hill  still  could  work  at  jobs  classified  as 
light4 and unskilled, such as a dealer account investigator,5 a 
furniture  rental  consultant,  and  a  counter  clerk.6  In  the  na‐
tional economy, the VE said, there were 22,000 jobs as a deal‐
                                                 
      4  Light work requires standing or walking for about 6 hours in an 8‐

hour workday and sitting during the remainder. See SSR 83‐10, 1983 WL 
31251, at *5–6; 20 C.F.R. §§ 404.1567(b), 416.967(b).  

      5  A dealer account investigator is defined in the Dictionary of Occu‐

pational  Titles  as  a  person  who  “[v]isits  dealers  to  verify  purchases  fi‐
nanced by [a] bank against physical inventory of merchandise.” Investi‐
gator,  Dealer  Accounts  (financial),  DICTIONARY  OF  OCCUPATIONAL  TITLES, 
www.oalj.dol.gov/PUBLIC/DOT/REFERENCES/DOT02B.HTM.  

      6  This  job  is  described  in  the  DOT’s  last  update  (in  1991)  as  pro‐

cessing film for photo printing. Counter Clerk (photofinishing), DICTIONARY 
OF     OCCUPATIONAL          TITLES,     www.oalj.dol.gov/PUBLIC/DOT/
REFERENCES/DOT02C.HTM. 
No. 15‐1230                                                                    7 

er account investigator, 40,000 jobs as a furniture rental con‐
sultant, and 50,000 jobs as a counter clerk. Those jobs, the VE 
asserted, would be available to a person who was unable to 
crouch or to push, reach, or pull with her left extremities. Fi‐
nally, the VE testified that someone with Hill’s limitations, if 
also unable to stand or walk more than 2 hours in an 8‐hour 
workday or lift more than 10 pounds occasionally, still could 
perform sedentary jobs, see SSR 83‐10, 1983 WL 31251, at *5; 
20  C.F.R.  §§ 404.1567(a),  416.967(a),  like  a  call‐out  operator7 
(45,000  jobs  in  the  national  economy),  a  semiconductor 
bonder8 (30,000 jobs in the national economy), and a registra‐
tion clerk9 (27,000 jobs in the national economy). 

                                                 
     7 A call‐out operator “[c]ompiles credit information, such as status of 

credit  accounts,  personal  references,  and  bank  accounts  to  fulfill  sub‐
scribers’ requests, using telephone.” Call‐Out Operator (business ser.; retail 
trade), DICTIONARY OF  OCCUPATIONAL  TITLES, www.oalj.dol.gov/PUBLIC/
DOT/REFERENCES/DOT02B.HTM.  

     8  This  job  involves  operating  an  “automatic  bonding  machine  that 

bonds  gold  or  aluminum  wire  to  integrated  circuit  dies  to  connect  cir‐
cuitry  to  package  leads.”  Bonder,  Semiconductor  (electron.  comp.), 
DICTIONARY  OF  OCCUPATIONAL  TITLES,  www.oalj.dol.gov/PUBLIC/DOT/
REFERENCES/DOT07C.HTM.  

     9  The  VE  gave  DOT  number  205.367‐030  for  “registration  clerk.” 
That’s the number for an election clerk—someone who performs admin‐
istrative  tasks  during  elections.  See  Election  Clerk  (government  ser.), 
DICTIONARY  OF  OCCUPATIONAL  TITLES,  www.oalj.dol.gov/PUBLIC/DOT/
REFERENCES/DOT02A.HTM. There are two jobs in the DOT titled “reg‐
istration clerk.” A registration clerk may conduct interviews “to compile 
information  for  legal  or  other  records,”  Registration  Clerk  (government 
ser.),  DICTIONARY  OF  OCCUPATIONAL  TITLES,  www.oalj.dol.gov/PUBLIC/
DOT/REFERENCES/DOT02A.HTM,  or  record  identifying  information 
 
8                                                                  No. 15‐1230 

      B. The Agency’s Decision 
    The ALJ concluded that Hill is not disabled. The ALJ ap‐
plied the 5‐step analysis for assessing disability, see 20 C.F.R. 
§§ 404.1520(a)(4),  416.920(a)(4),  and  first  determined  at  Step 
1  that  Hill  had  not  engaged  in  substantial  gainful  activity 
since her alleged onset in June 2011.  
    At Step 2 the ALJ identified Hill’s severe impairments as 
degenerative  joint  disease  with  total  replacement  of  the  left 
hip and osteoarthritis of the left shoulder. The ALJ also con‐
cluded,  however,  that  Hill’s  alleged  back  and  neck  pain  do 
not  cause  “more  than  minimal  functional  limitations”  and 
“do  not  further  reduce  her  capacity  beyond  the  limitations 
imposed by her left hip and left shoulder impairments.” The 
ALJ reasoned that, because Hill had worked at a job involv‐
ing  manual  labor  “for  many  years”  after  her  neck  surgery 
and had a full range of motion in her neck in December 2010, 
her  neck  pain  likely  had  resolved  before  her  alleged  onset 
date in June 2011. As for Hill’s back,  the ALJ  noted that the 
imaging  study  done  in  October  2011  had  “revealed  only 
minimal  degenerative  changes,”  which,  according  to  the 
ALJ, “would not be expected to cause significant pain with‐
out any nerve root impingement or spinal stenosis.” What’s 
more,  the ALJ added,  Hill had  “not  had any epidural  injec‐
tions,  physical  therapy,  or  other  treatment  for  low  back 
pain,”  did  not  have  an  abnormal  gait,  and  had  “not  been 
evaluated by a specialist for low back pain.”  
                                                 
from  library  patrons  on  cards  and  microfilm,  Registration  Clerk  (library), 
DICTIONARY  OF  OCCUPATIONAL  TITLES,  www.oalj.dol.gov/PUBLIC/DOT/
REFERENCES/DOT02C.HTM. 
No. 15‐1230                                                            9 

   At  Step  3  the ALJ  concluded  that  none  of  Hill’s  impair‐
ments,  individually  or  in  combination,  satisfy  a  listing  for 
presumptive disability.  
    At Step 4 the ALJ rejected Hill’s account of the severity of 
her  disabling  limitations.  The  ALJ  started  with  boilerplate 
language  reciting  that  Hill’s  “statements  concerning  the  in‐
tensity,  persistence  and  limiting  effects  of  these  symptoms 
are  not  entirely  credible”  even  though  her  “medically  de‐
terminable  impairments  could  reasonably  be  expected  to 
cause  the  alleged  symptoms.”  The  ALJ  then  asserted  that 
Hill’s hip pain had improved significantly since her surgery: 
Hill  had  decreased  her  use  of  pain  medication;  she  did  not 
use a walker; her doctor had cleared her for work with min‐
imal limitations; she had not complained in her most recent 
visits  with  doctors  of  hip,  leg,  or  back  pain;  and  her  doctor 
had  reported  that  Hill’s  “gait  was  not  abnormal.”  Turning 
next to Hill’s alleged back pain, the ALJ repeated that an im‐
aging study had shown “only minimal degenerative changes 
in  the  lumbar  spine”  and  that  “[w]ithout  any  nerve  root 
compression, loss of disc space height, or spinal stenosis, the 
extent of low back pain and inability to sit, stand, and walk 
alleged by the claimant is not credible, particularly in light of 
the absence of complaints of low back pain to treating physi‐
cians.”  And,  concerning  Hill’s  neck  pain,  the  ALJ  again  as‐
serted that the lack of any complaints of pain to doctors after 
November 2010 “suggests that the neck pain resolved quick‐
ly.”  
   Concerning  Hill’s  shoulder,  however,  the  ALJ  acknowl‐
edged  that  Hill’s  testimony  was  supported  by  evidence  of 
osteoarthritis  and  tendinopathy  in  the  medical  records.  But 
the  ALJ  concluded  that,  although  Hill’s  use  of  her  left  arm 
10                                                       No. 15‐1230 

was limited, she still could use her right arm to lift and carry 
20 pounds occasionally and 10 pounds frequently. Hill’s abil‐
ity to complete some housework, the ALJ insisted, confirmed 
that  her  use of her right arm  was not limited. And, the ALJ 
added,  Hill’s  use  of  only  aspirin  and  Naproxen  for  pain 
“suggests that the pain is not as limiting” as she testified.  
    The  ALJ  gave  great  weight  to  the  medical  opinions  of 
Hill’s  treating  orthopedist  and  the  state‐agency  physicians 
who  suggested  that  she  could  perform  a  limited  range  of 
light  work.  But  the  ALJ  discounted  the  testimony  of  Hill’s 
friend, Stamate, reasoning that she was not a “trained medi‐
cal observer” and had contradicted the observations of Hill’s 
doctor.  The  ALJ  noted  also  that  Hill  “wanted  to  work  but 
could not find someone to hire her.”  
    Finally,  at  Step  5  the  ALJ  concluded  that  Hill  could  not 
perform  her  past  relevant  work  but  could  perform  light 
work,  including  as  a  dealer  account  investigator,  furniture 
rental consultant, or counter clerk. Finding those jobs existed 
in significant numbers, the ALJ found Hill not disabled. 
   The  Appeals  Council  denied  review,  making  the  ALJ’s 
decision the final decision of the Commissioner. See Pepper v. 
Colvin,  712  F.3d  351,  361  (7th  Cir.  2013).  The  district  judge 
upheld that decision.  
                           II. ANALYSIS 
   In this court Hill challenges the  adverse credibility  find‐
ing,  arguing  that  the  ALJ  improperly  discredited  her  testi‐
mony that back and neck pain limit her ability to stand, sit, 
and  walk  for  extended  periods  of  time.  We  agree.  As  dis‐
cussed  below,  the  ALJ’s  analysis  was  flawed  in  several  re‐
spects. 
No. 15‐1230                                                           11 

    First,  the ALJ  reasoned  that  Hill’s  credibility  was  under‐
mined because she had stopped taking narcotic pain reliev‐
ers  and  had  complained  of  back  pain  to  doctors  only  inter‐
mittently. Yet the ALJ ignored explanations for the conserva‐
tive  treatment:  Hill  testified  that  her  doctor  was  worried 
about  the  addictiveness  of  narcotic  pain  relievers  and  that 
her back and neck pain may have been related to her shoul‐
der  and  hip  pain,  which  she  did  complain  about  to  doctors 
on  multiple  occasions.  See SSR  96‐7P,  1996  WL  374186,  at  *7 
(ALJs  must  consider  “any  explanations  that  the  individual 
may  provide,  or  other  information  in  the  case  record,  that 
may explain infrequent or irregular medical visits or failure 
to seek medical treatment”); Beardsley v. Colvin, 758 F.3d 834, 
840 (7th Cir. 2014) (remanding to agency where ALJ made no 
attempt to determine reason for conservative treatment). The 
ALJ acknowledged Hill’s testimony that she could not afford 
to  visit  doctors  frequently,  but  nonetheless  found  Hill’s  tes‐
timony  about  back  pain  not  credible  because  Hill  “did  not 
even  seek  a  referral  to  a  back  specialist.”  How  Hill  would 
have  paid  for  a  specialist,  the  ALJ  did  not  say.  See  Craft  v. 
Astrue,  539 F.3d  668,  679  (7th  Cir.  2008)  (ALJ  should  have 
considered claimant’s “inability to pay for regular treatment 
and medicine”). 
    Second, the ALJ reasoned that Hill was exaggerating her 
back pain because she had never been diagnosed with nerve 
root  compression, loss of disc space  height, or spinal steno‐
sis.  The  ALJ’s  conclusion  is  not  supported  by  any  medical 
evidence  in  the  record;  it  amounts  to  the  ALJ  improperly 
“playing  doctor.”  See  Engstrand  v.  Colvin,  788  F.3d  655,  660–
61 (7th Cir. 2015); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 
2014); Pate‐Fires v. Astrue, 564 F.3d 935, 946–47 (8th Cir. 2009).  
12                                                         No. 15‐1230 

    Third, the ALJ reasoned that Hill was stretching the truth 
about  her  neck  pain  because  she  still  wanted  to  work,  and 
because  she  performed  manual  labor  for  many  years  after 
her neck surgery. This logic is backward: a “claimant with a 
good work record is entitled to substantial credibility when 
claiming an inability to work because of a disability.” Rivera 
v. Schweiker, 717 F.2d 719, 725 (2d Cir. 1983); see Singletary v. 
Sec’y  of  Health,  Educ.  &  Welfare,  623  F.2d  217,  219  (2d  Cir. 
1980)  (claimant’s  history  of  performing  demanding  work 
over long hours “justifies the inference that when he stopped 
working  he  did  so  for  the  reasons  he  testified  to”);  Allen  v. 
Califano,  613  F.2d  139,  147  (6th  Cir.  1980).  And,  as  we  have 
explained, a claimant’s desire to work is not inconsistent with 
her  inability  to  work  because  of  a  disability.  See Voigt  v.  Col‐
vin,  781  F.3d  871,  876  (7th  Cir.  2015)  (claimant’s  desire  to 
work, but inability to find work, is “consistent with his want‐
ing  to  lead  a  normal  life  yet  being  unable  to  land  a  job  be‐
cause  he’s  disabled  from  gainful  employment”);  Jones  v. 
Shalala,  21  F.3d  191,  192  (7th  Cir.  1994)  (explaining  that 
claimant might be earning a decent wage despite being per‐
manently disabled). 
    The  Commissioner  counters  that  consideration  of  a 
claimant’s  work  history  is  “proper  when  the  claimant  has 
had  essentially  the  same  condition  for  decades,  and  re‐
mained  able  to  work.”  That  statement  is  true  enough, 
see Orlando v. Heckler, 776 F.2d 209, 213–14 (7th Cir. 1985); Ge‐
nier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010); Johnson v. Apfel, 
240 F.3d 1145, 1148–49 (8th Cir. 2001), but Hill has never as‐
serted  that  the  severity  of  her  impairments  have  remained 
the same for decades. Hill contends instead that she gradual‐
ly  experienced  worsening  health  problems  that  eventually 
became disabling in June 2011, shortly before she applied for 
No. 15‐1230                                                                    13 

benefits. Indeed, the ALJ found that Hill suffers from degen‐
erative joint disease (osteoarthritis), which often grows more 
severe with the passage of time. See Roddy v. Astrue, 705 F.3d 
631,  637  (7th  Cir.  2013)  (ALJ’s  reasoning  flawed  because  it 
ignored  the  fact  that  “degenerative”  conditions  get  worse 
over time). 
    At  oral  argument,  counsel  for  the  Commissioner  at‐
tempted  to  liken  Hill’s  activities  of  daily  living,  particularly 
babysitting, with working full time. But Hill’s home life was 
not  a  reason  given  by  the  ALJ  for  denying  benefits  and  so 
not  a  proper  basis  for  us  to  uphold  the  ALJ’s  decision.  See 
Sec. & Exch. Commʹn v. Chenery Corp., 318 U.S. 80, 87 (1943); 
Hanson  v.  Colvin,  760  F.3d  759,  762  (7th  Cir.  2014).  (The ALJ 
addressed Hill’s home activities only to the extent that they 
showed that she had use of her right arm.) Counsel’s reason‐
ing  is  unsound,  in  any  event,  because  we  have  repeatedly 
warned  against  equating  the  activities  of  daily  living  with 
those of a full‐time job. See Bjornson, 671 F.3d at 647; Spiva v. 
Astrue, 628 F.3d 346, 352 (7th Cir. 2010).10 


                                                 
      10  Additionally,  we  note  our  serious  concerns  with  the  vocational 

expert’s testimony (addressed further in the concurring opinion). It was 
improper for the vocational expert to rely on his own unspecified “expe‐
rience”  in  arriving  at  his  conclusions  about  what  work  Hill  could  do 
without  using  her  left  arm.  See Herrmann  v.  Colvin,  772  F.3d  1110,  1113 
(7th Cir. 2014); Browning v. Colvin, 766 F.3d 702, 709 (7th Cir. 2014). And 
the vocational expert should have explained the source and accuracy of 
his data concerning the number of available jobs. See Alaura v. Colvin, 797 
F.3d 503, 507–08 (7th Cir. 2015); Voigt, 781 F.3d at 879; Browning, 766 F.3d 
at 709. We are skeptical, for example, about how many jobs exist today 
that  involve  maintaining  library  records  on  microfilm.  Cf.  Alaura,  797 
 
14                                                            No. 15‐1230 

    It might be argued that these mistakes in evaluating Hill’s 
credibility  were  harmless. As  the  Commissioner  points  out, 
no doctor has opined that Hill has more limitations than the 
ALJ incorporated into her assessment of Hill’s residual func‐
tional capacity. But Hill testified that she is more limited, and 
her testimony cannot be disregarded simply because it is not 
corroborated  by  objective  medical  evidence.  See  Hall  v.  Col‐
vin, 778 F.3d 688, 691 (7th Cir. 2015); Pierce, 739 F.3d at 1049–
50;  Robbins  v.  Soc.  Sec.  Admin.,  466  F.3d  880,  883  (9th  Cir. 
2006). We are not confident that the ALJ would have reached 
the  same  conclusion  about  Hill’s  credibility  had  she  not  in‐
appropriately  “played  doctor,”  ignored  possible  explana‐
tions for Hill’s conservative treatment, and conflated a desire 
to work with the ability to do so. So the ALJ’s errors are not 
harmless.  See  McKinzey  v.  Astrue,  641  F.3d  884,  892  (7th Cir. 
2011) (explaining that error is harmless only if court is “con‐
vinced” that ALJ would reach same result on remand); Spiva, 
628 F.3d  at  353  (error  is  not  harmless  simply  because  ALJ 
might have reached the same result absent the error). 
                                    III. CONCLUSION 
   We  REVERSE  the  district  court’s  judgment  and 
REMAND  this  case  to  the  Commissioner  for  further  pro‐
ceedings. 




                                                 
F.3d  at 508  (expressing  skepticism  that  200,000  people  in  the  United 
States work addressing mail by hand or typewriter). 
No. 15‐1230                                                           15 

    POSNER, Circuit Judge, concurring. I join Judge Williams’s 
majority opinion without reservations. I write separately on‐
ly to focus attention on what seems to me a persistent, seri‐
ous, and often ignored deficiency in opinions by the admin‐
istrative  law  judges  of  the  Social  Security  Administration 
denying  social  security  disability  benefits  (or,  what  is  simi‐
lar, supplemental security income). The  deficiency concerns 
testimony  by  vocational  experts  employed  by  the  Admin‐
istration  concerning  the  number  and  types  of  jobs  that  an 
applicant  deemed  not  to  be  totally  disabled  could  perform, 
and  the  evaluation  of  that  testimony  by  administrative  law 
judges.  This  deficiency  has  recently  been  attracting  critical 
attention.  See,  e.g.,  Browning  v.  Colvin,  766  F.3d  702,  708–09 
(7th  Cir.  2014);  Herrmann  v.  Colvin,  772  F.3d  1110,  1113–14 
(7th  Cir  2014);  Jon  C.  Dubin,  “Overcoming  Gridlock:  Camp‐
bell  After  a  Quarter‐Century  and  Bureaucratically  Rational 
Gap‐Filling in Mass Justice Adjudication in the Social Securi‐
ty  Administration’s  Disability  Programs,”  62  Administrative 
Law  Review  937,  964–71  (2010);  Peter  J.  Lemoine,  “Crisis  of 
Confidence:  The  Inadequacies  of  Vocational  Evidence  Pre‐
sented at Social Security Disability Hearings (Part II),” Social 
Security  Forum,  Sept.  2012,  p.  1,  www.lemoinelawfirm.com/
wp‐content/uploads/2012/seminar_materials.pdf  (visited  No
vember 25, 2015). Expert opinions must not be “conjured out 
of  whole  cloth.”  Brault  v.  Social  Security  Administration,  683 
F.3d  443,  449–50  (2d  Cir.  2012)  (per  curiam),  citing  Donahue 
v. Barnhart, 279 F.3d 441, 446 (7th Cir. 2002). 
    One  problem addressed in the cases and  academic com‐
mentary  that  I’ve  cited  is  that  the  only  reliable  statistics  on 
number  of  jobs  are  census  data  of  broad  job  categories,  ra‐
ther than data on the number of jobs in the narrower catego‐
ries of jobs that the applicant for benefits could actually per‐
16                                                        No. 15‐1230 

form. Typically, it appears, the vocational expert simply di‐
vides the census estimate of the number of jobs in the broad 
category  that  includes  the  narrow  category  of  jobs  that  the 
applicant  can  perform,  by  the  total  number  of  narrow  cate‐
gories  in  the  broad  category.  The  assumption  is  thus  that 
every narrow category has the same number of jobs as every 
other narrow category within the broad category—a prepos‐
terous assumption. 
    Usually the administrative law judge, toward the end of 
his  or  her  (in  this  case  her)  opinion  denying  benefits  (the 
government as a matter of policy never appeals the grant of 
benefits),  states  that  the  limits  to  the  applicant’s  ability  to 
work are not so severe as to render him or her incapable of 
full‐time  gainful  employment  (in  which  event,  with  the  ex‐
ception noted below, the applicant would be deemed totally 
disabled and entitled therefore to benefits). The administra‐
tive  law  judge  then  tells  the  vocational  expert  what  the  ap‐
plicant  can  and  cannot  do  and  asks  the  expert  to  opine  on 
the  nature  and  number  of  jobs  the  applicant  can  perform 
that exist in the economy. If there is a nontrivial number of 
such  jobs,  the  applicant  is  denied  benefits.  (Were  the  non‐
triviality  condition  not  satisfied,  it  would  be  plain  that  the 
applicant  was  incapable  of  full‐time  gainful  employment 
and so would be entitled to benefits.) The administrative law 
judge’s  list  of  what  the  applicant  in  this  case  can  and  can’t 
do is: “can lift up to 20 pounds occasionally, lift and carry up 
to 10 pounds frequently, stand or walk for approximately 6 
hours per 8 hour day, and sit for approximately 6 hours per 
8  hour  workday,  with  normal  breaks  …,  occasionally  climb 
ramps and stairs, balance, stoop, kneel, and crawl, but never 
climb ladders, ropes, or scaffolds, crouch, push or pull with 
the left upper and left lower extremities, or reach in all direc‐
No. 15‐1230                                                          17 

tions  (including  overhead)  with  the  left  upper  extremity.” 
The applicant is 56 years old, worked for more than 13 years 
at a steel factory where her duties included lifting and carry‐
ing  steel  sheets  that  weighed  up  to  100  pounds,  and  is 
acknowledged  to  be  unable  to  do  such  work  anymore  be‐
cause  the  manual  labor  that  she  performed  for  so  many 
years took a toll on her body. 
     The  administrative  law  judge  found  that  the  applicant 
has  “severe  impairments”  consisting  of  “degenerative  joint 
disease with total replacement of the left hip and osteoarthri‐
tis  of  the  left  shoulder.”  (She  has  many  subsidiary  impair‐
ments  as  well,  mainly  on  her  left  side  like  the  severe  im‐
pairments.)  It  seems  ridiculous  to  think  she  can  stand  or 
walk  for  six  hours  in  an  eight‐hour  workday  or  “balance” 
(whatever that means), or do full‐time work that even “occa‐
sionally”  involves  stooping,  kneeling,  crouching,  crawling, 
or climbing ramps (depending on the angle—try climbing a 
ramp that is inclined by 45 degrees). Given the impairments 
of  her  left  extremities  (arm  and  leg)  it  is  doubtful  that  she 
can pull, push, or reach with them; at least this issue central 
to  her  application  required  reasoned  analysis,  not  an  unex‐
plained  conclusion  (though  I  acknowledge  the  severe  time 
pressures  under  which  the  Social  Security  Administration’s 
administrative law  judges  labor). Nor  was there  any  reason 
for  the  administrative  law  judge  to  say  that  the  applicant 
can’t hold down a job that involves climbing ropes, as that is 
beyond obvious (and what kind of jobs in today’s economy 
involve climbing ropes?). 
   The  limits  of  the  applicant’s  ability  to  use  her  “left  ex‐
tremities”  bothered  the  vocational  expert.  He  testified  that 
the Dictionary of Occupational Titles does not describe jobs 
18                                                       No. 15‐1230 

that can be performed with only one fully functioning limb, 
and he therefore had to rely on his “own experience” for his 
conclusion  that  the  applicant  can  perform  light  and  un‐
skilled, or sedentary and unskilled work. But he failed to de‐
scribe  the  experience  that  formed  his  opinion,  despite  our 
criticism in Herrmann v. Colvin, supra, 772 F.3d at 1113, of the 
vocational  expert  who  failed  to  explain  “how  impressions 
from unspecified past experience and ‘knowledge’ could en‐
able him to determine numbers of particular jobs” that per‐
sons  with  specified  physical  or  mental  impairments  could 
perform.  The  question  of  how  to  incorporate  a  limb  re‐
striction into a description of work capability in the Diction‐
ary  of  Occupational  Titles  has  been  a  recurring  issue,  e.g., 
Carey  v.  Apfel,  230  F.3d  131,  145–47  (5th  Cir.  2000),  and  re‐
mains unresolved. 
    As examples of jobs that the applicant could perform de‐
spite  the  “left  extremities”  problem,  the  vocational  expert 
instanced  dealer  account  investigator,  furniture  rental  con‐
sultant,  and  counter  clerk,  and  opined  that  in  the  national 
economy there are 22,000 jobs of the first type, 40,000 of the 
second,  and  50,000  of  the  third.  But  having  said  that,  he 
quickly  hedged  his  statement  that  such  jobs  are  within  the 
capacity  of  a  person  unable  to  crouch  or  to  push,  reach,  or 
pull  with  her  left  extremities,  by  acknowledging  that  “the 
difference  between  the  dominant  hand  and  non‐dominant 
hand  is  not  actually  specified  in  the  DOT.”  He  said  he  was 
basing  his  testimony  instead  on  his  “experience  on  how 
those  jobs  are  actually  performed,”  though,  as  we  said,  he 
never explained what that experience was. 
   And  finally  he  said  that  someone  with  the  applicant’s 
limitations who in addition couldn’t stand or walk for more 
No. 15‐1230                                                         19 

than  two  hours  in  an  8‐hour  workday  or  lift  more  than  10 
pounds occasionally could still perform sedentary  jobs like a 
call‐out  operator  (45,000  jobs  in  the  national  economy),  a 
semiconductor  bonder  (30,000),  and  a  registration  clerk 
(27,000). 
    His testimony collapses when one considers the nature of 
the listed jobs. He had said on the basis of the administrative 
law judge’s description of the applicant’s limitations that the 
applicant  could  do  only  unskilled  “light”  or  “sedentary” 
work.  Here  are  how  the  six  jobs  he  said  the  applicant  can 
perform are described in the Dictionary of Occupational Ti‐
tles.  A  dealer  account  investigator  “visits  dealers  to  verify 
purchases financed by [a] bank against physical inventory of 
merchandise.”  That  doesn’t  sound like  unskilled  work. Nor 
does  “furniture  rental  consultant.”  For  his  definition  of 
“counter clerk” the vocational expert cited the paragraph in 
the Dictionary of Occupational Titles that defines processing 
film:  the  counter  clerk  “receives  film  for  processing,  loads 
film  into  equipment  that  automatically  processes  film  for 
subsequent  photo  printing,  and  collects  payment  from  cus‐
tomers of photofinishing establishment.” (That might actual‐
ly be a job that the applicant in this case could do—the only 
one  in  the  list.)  A  call‐out  operator  “compiles  credit  infor‐
mation,  such  as  status  of  credit  accounts,  personal  refer‐
ences, and bank accounts to fulfill subscribers’ requests, us‐
ing telephone.” Sedentary yes, unskilled no. A semiconduc‐
tor bonder tends an “automatic bonding machine that bonds 
gold or  aluminum  wire to integrated circuit dies  to  connect 
circuitry  to  package  leads.”  Again,  sedentary  but  not  un‐
skilled—and it could be dangerous for someone with a non‐
functioning  left  arm.  Last  is  registration  clerk,  and  here  the 
vocational expert seems to have lit on the wrong paragraph 
20                                                     No. 15‐1230 

of  the  Dictionary  of  Occupational  Titles.  The  paragraph  he 
cites refers to an election clerk—someone who performs ad‐
ministrative tasks “during elections.” Obviously that is occa‐
sional  rather  than  full‐time  employment,  because  elections 
are not held continuously. 
    In  short,  the  vocational  expert’s  testimony  was  worth‐
less—and  this  apart  from  the  apparent  arbitrariness  of  his 
numerology.  It  is  time  the  Social  Security  Disability  Office 
cleaned up its act.